Name: 2005/622/EC: Commission Decision of 5 August 2005 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of grain oriented flat-rolled products of silicon-electrical steel originating in the United States of America and Russia
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  international trade;  competition;  America;  technology and technical regulations;  Europe;  trade
 Date Published: 2005-08-27; 2008-12-02

 27.8.2005 EN Official Journal of the European Union L 223/42 COMMISSION DECISION of 5 August 2005 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of grain oriented flat-rolled products of silicon-electrical steel originating in the United States of America and Russia (2005/622/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Articles 8 and 9 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 28 May 2004, the Commission announced by a notice (notice of initiation), published in the Official Journal of the European Union (2), the initiation of an anti-dumping proceeding concerning imports into the Community of grain oriented flat-rolled products of silicon-electrical steel originating in the United States of America (USA) and Russia, and the initiation of an interim review of the anti-dumping duty on imports of certain grain oriented electrical sheets with a width of more than 500 mm originating in Russia. (2) Given the need to further examine certain aspects of the investigation and also because of the interrelation with the abovementioned interim review, it was decided to continue the investigation without the imposition of provisional measures. (3) The Commission therefore subsequently continued the investigation of dumping, injury and Community interest, and the definitive findings and conclusions of this investigation are set out in Council Regulation (EC) No 1371/2005 (3) imposing definitive anti-dumping duties on imports of grain oriented flat-rolled products of silicon-electrical steel originating in the United States of America and Russia (the definitive Regulation). (4) The investigation confirmed the provisional findings of injurious dumping relating to imports of the product concerned originating in Russia and the USA. B. UNDERTAKING (5) Subsequent to the disclosure of the definitive findings, one cooperating exporting producer in Russia (Novolipetsk Iron & Steel Corporation) and one in the USA (AK Steel Corporation) offered a price undertaking in accordance with Article 8(1) of the basic Regulation. In this undertaking, the exporting producers in question has offered to sell the product concerned at or above price levels that eliminate the injurious effect of dumping. (6) The companies will also provide the Commission with regular and detailed information concerning its exports to the Community, meaning that the undertaking can be monitored effectively by the Commission. Furthermore, the sales structure of the companies is such that the Commission considers that the risk of circumvention of the undertaking is limited. (7) In view of this, it is considered that the undertaking is acceptable. (8) In order to enable the Commission to monitor effectively the company's compliance with the undertaking, when the request for release for free circulation pursuant to the undertaking is presented to the relevant customs authority, exemption from the duty will be conditional on presentation of a commercial invoice containing at least the items of information listed in the Annex to Regulation (EC) No 1371/2005. This level of information is also necessary to enable customs authorities to ascertain with sufficient precision that the shipment corresponds to the commercial documents. Where no such invoice is presented, or when it does not correspond to the product presented to customs, the appropriate amount of anti-dumping duty will instead be payable. (9) In the event of a breach or withdrawal of the undertaking, or a suspected breach, an anti-dumping duty may be imposed pursuant to Article 8(9) and (10) of the basic Regulation, HAS DECIDED AS FOLLOWS: Article 1 The undertaking offered by the producers mentioned in the accompanying table, in connection with the present anti-dumping proceeding concerning imports of grain oriented flat-rolled products of silicon-electrical steel originating in the United States of America and Russia is hereby accepted. Country Company TARIC additional code Russia Produced and sold by Novolipetsk Iron & Steel Corporation (NLMK), 2, Metallurgov Square, Lipetsk, or, Produced by Novolipetsk Iron & Steel Corporation (NLMK), 2, Metallurgov Square, Lipetsk, and sold by Stinol AG, Lugano, Switzerland, to the first independent customer in the Community acting as an importer A674 USA Produced by AK Steel Corporation, 703, Curtis Street, Middletown, Ohio, or, Produced by AK Steel Corporation, 703, Curtis Street, Middletown, Ohio, and sold by AK Steel BV, Oosterhout, The Netherlands, to the first independent customer in the Community acting as an importer. A673 Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 5 August 2005. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ C 144, 28.5.2004, p. 2. (3) See page 1 of this Official Journal.